DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or canceled from the claim(s).  No new matter should be entered.
“a concave surface” of the bore, as in claims 1 and 10;
“a convex surface” of the plug/closure, as in claims 1 and 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
“convex surface” and “concave surface” in claims 1 and 10.
Claim Objections
Claims 1 – 17 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 1: “A fluid end comprising” should read --A fluid end, comprising--.
Claim 1, line 9: “by that length” should read --by a length--.
Claim 1, line 12 and claim 4, line 3: “the first portion” should read --the first portion of the region--.
Claims 2 – 5 and 7, line 1: “The fluid end of claim 1” should read --The fluid end of claim 1,--.
Claim 4, line 2: “the second portion” should read --the second portion of the region--.
Claim 6, line 1: “claim 5” should read --claim 5,--.
Claim 10, line 11: “by that length” should read --by a length--.
Claims 11 – 13, 15 and 16, line 1: “The fluid end of claim 10” should read --The fluid end of claim 10,--.
Claim 12, line 1: “the shape” should read --a shape--.
Claim 14, line 1: “claim 13” should read --claim 13,--.
Claim 17, line 1: “claim 16” should read --claim 16,--.
Claims 2 – 9 are objected to for being dependent on claim 1.
Claims 11 – 17 are objected to for being dependent on claim 10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “the bore having a concave surface” in line 4. The phrase “concave surface” makes the claim indefinite for following reasons. The phrase “concave” is commonly understood as “having an outline or surface that curves inward, i.e. curving/arching inward”. The bore (118, in fig. 4/8) of the instant application does not show such a “concave” surface and neither does the specification recites the explicit definition for the phrase “concave surface”. For examination purposes, the term “concave surface” is understood as a surface of the bore similar to one shown in fig. 4/8 of the instant application.  
Claim 1 recites the limitation “a plug disposed within the bore and having a convex surface” in line 5 and claim 10 recites the limitation “a closure disposed within the bore and having a convex surface” in line 5. The phrase “convex surface” makes the claim indefinite for following reasons. The term “convex” is commonly defined as “having an outline or surface that curves outward, i.e. curving/arching outward”. The plug/closure (100, in fig. 4) of the instant application does not show such a “convex” surface and neither does the specification recites the explicit definition for the phrase “convex surface”. Furthermore, it is to be noted that (in fig. 4/8) the plug/closure has three sections (having cylindrical wall portions) with tapered transitions therebetween. The specification makes no mention of a surface of the plug/closure (shown in fig. 4/8) being a “convex surface”. For examination purposes, the term “convex surface” is understood as a surface on the plug/closure similar to one shown in fig. 4/8 of the instant application.
Claim 1 recites the limitation “a center axis” in line 10. It is unclear as to whether the claimed center axis is same or different from one claimed in lines 5-6 of claim 1. For examination purposes, it is interpreted to be the same.
Claims 5 and 16 recite the limitation “the bore has a constant diameter throughout the region” in lines 1-2. It is unclear as to how the bore has the claimed “constant” diameter. As recited in claim 1, the bore has an annular groove for the seal (i.e. for seal 108 in view of fig. 4/8) and a region that is defined by a length of the bore along which the bore and the plug are concentric (i.e. a length = 180+160+170 in view of fig. 4/8). As a result, the bore has a diameter that varies depending on where the annular groove for the seal is present. Furthermore, the term “constant” is a relative term which renders the claim indefinite. The term “constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the above limitation is interpreted as the bore having a diameter that varies.
Claim 6 recites the limitation “the bore is tapered outwardly from the region to the external surface” in lines 1-2. The region (as recited in claim 1) is defined by a length of the bore along which the bore and the plug are concentric (i.e. a length = 180+160+170 in view of fig. 4/8). The external surface is 202 (in view of fig. 3). Thus, it is unclear as how the bore (118, in fig. 4) “tapers outwardly” from the region to the external surface. For examination purposes, the claim is examined as best understood by the examiner, i.e., the bore meets the external surface.
Claim 8 recites the limitation “and thereafter, pivoting the plug about the contact location in a second pivotal direction until the concave surface of the bore and the convex surface of the plug contact in the first portion of the region” in lines 7-9. Claim 8, lines 4-6 state that the plug is pivoted in the first direction until the claimed contact is made in the first portion of the region. The claim is indefinite because it is unclear how this claimed contact (achieved by rotating the plug in the first direction) no longer exists, necessitating the need to pivot the plug in a second direction until the claimed contact is made in the first portion of the region again. The claim is examined as best understood by the examiner for examination purposes.
Claim 10 recites the limitation “a center axis” in line 12. It is unclear as to whether the claimed center axis is same or different from one claimed in line 6 of claim 10. For examination purposes, it is interpreted to be the same.
Claim 11 recites the limitation “the concave surface” in line 4. It is unclear as to whether the claimed concave surface is of the bore or of the seal.
Claim 12 recites the limitation “a portion of the region between the external surface and the seal” in lines 2-3. It is unclear if this claimed “portion of the region” is same or different from one claimed in last two lines of claim 10. For examination purposes, it is interpreted to be the same.
Claim 17 recites the limitation “the bore tapers outwardly from an end of the region to the external surface” in lines 1-2. The region (as recited in claim 10) is defined by a length of the bore along which the bore and the plug are concentric (i.e. a length = 180+160+170 in view of fig. 4/8). The external surface is 202 (in view of fig. 3). Thus, it is unclear as how the bore (118, in fig. 4) “tapers outwardly” from an end of the region to the external surface.
Claims 2 – 9 are rejected for being dependent on claim 1.
Claims 11 – 17 are rejected for being dependent on claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 and 10 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco et al. (US 2010/0038070 – herein after Blanco) in view of Stanley, Atkinson (US 3,053,500 – herein after Stanley).
In reference to claim 1, Blanco teaches a fluid end (104) comprising (see fig. 4): 
a body (116) having an external surface (see fig. A below); 
a bore (bore in vertical direction along vertical axis 134/132/136/146) extending through the body and terminating at an opening (see fig. A below) formed in the external surface, the bore having a concave surface [see 112b above for interpretation of the phrase “concave surface”; the asserted bore of Blanco has cylindrical wall portions with groove portion(s) between the cylindrical wall portions]; 
a plug (186) disposed within the bore and having a convex surface [see 112b above for interpretation of the phrase “convex surface”; the asserted plug of Blanco has cylindrical wall portions], the plug defining a center axis (146); 
an annular groove (see fig. A below) formed in the concave surface of the bore;
in which a region (see fig. A below: shown by thick rectangular boxes) is defined by that length of the bore along which the plug and bore are concentric about a center axis (146); and 
in which the plug and bore are not in contact for a first portion of the region (see fig. A below).

    PNG
    media_image1.png
    901
    1084
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    598
    643
    media_image2.png
    Greyscale

Fig. A: Edited fig. 4 of Blanco to show claim interpretation. 
Blanco remains silent on a seal disposed in the annular groove and abutting the convex surface of the plug.
However, Stanley teaches the fluid end further comprising: an annular seal (21) configured for installation with an annular seal groove around the plug (20).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the annular seal as taught by Stanley in the asserted annular groove of the fluid end in Blanco for the purpose of preventing any fluid leakage around the plug, as recognized by Stanley (col. 2, lines 33-35). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality to as to why the seal needs to be located at a particular location.
Thus, Blanco, as modified, further teaches the fluid end in which the first portion (in fig. A above) is located entirely between the seal and the external surface.
In reference to claim 2, Blanco teaches the fluid end in which no portion of the plug (186) is threaded.
In reference to claim 3, Blanco teaches the fluid end in which the plug further comprises: a flange section (see fig. A above) disposed entirely outside of the region and configured for connection (indirectly) to the external surface.
In reference to claim 4, Blanco, as modified, teaches the fluid end in which the plug and bore are not in contact for a second portion of the region (see fig. A above), in which the second portion is located on an opposite side of the seal (seal being present in the annular groove shown in fig. A above) from the first portion.
In reference to claim 5, Blanco teaches the fluid end in which the bore has a constant diameter throughout the region (see 112b above for interpretation).
In reference to claim 6, Blanco teaches the fluid end in which the bore is tapered outwardly from the region to the external surface (see 112b above for interpretation).
In reference to claim 10, Blanco teaches a fluid end (104), comprising (see fig. 4): 
a body (116) having an external surface (see fig. A above); 
a bore (bore in vertical direction along vertical axis 134/132/136/146) extending through the body and terminating at an opening (see fig. A above) formed in the external surface, the bore having a concave surface [see 112b above for interpretation of the phrase “concave surface”; the asserted bore of Blanco has cylindrical wall portions with groove portion(s) between the cylindrical wall portions]; 
a closure (186) disposed within the bore and having a convex surface [see 112b above for interpretation of the phrase “convex surface”; the asserted plug of Blanco has cylindrical wall portions], the closure defining a center axis (146); 
an annular groove (see fig. A above, bottom picture) having two side walls (two inclined walls) and a base (vertical wall joining two inclined walls), the annular groove formed in the concave surface of the bore; and 
in which a region (see fig. A above: shown by thick rectangular boxes) is defined by that length of the bore along which the closure and bore are concentric about a center axis (146).
Blanco remains silent on a seal disposed in the annular groove and having a concave surface.
However, Stanley teaches the fluid end further comprising: an annular seal (21) configured for installation with an annular seal groove around the plug (20) [seal’s shape is annular, thus being concave or has a concave surface].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the annular seal as taught by Stanley in the asserted annular groove of the fluid end in Blanco for the purpose of preventing any fluid leakage around the plug, as recognized by Stanley (col. 2, lines 33-35). Furthermore, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality to as to why the seal needs to be located at a particular location.
Thus, Blanco, as modified, further teaches the fluid end in which an annular clearance (labelled “a.c.” in fig. A above, bottom picture) is formed between the closure and the bore along a portion of the region (asserted as “first portion of region" in fig. A above) between (in axial direction) the external surface and the seal.
In reference to claim 11, Blanco, as modified, teaches the fluid end, in which (see fig. A above, bottom picture) the convex surface of the closure (186) defines a first region and a second region; wherein: 
the first region is surrounded by the annular clearance; and 
the second region abuts the concave surface and the seal.
In reference to claim 12, Blanco, as modified, teaches the fluid end, in which the annular clearance (labelled “a.c.” in fig. A above, bottom picture) is in the shape of a hollow cylindrical segment along a portion of the region between the external surface and the seal.
In reference to claim 13, Blanco, as modified, teaches the fluid end, in which the portion of the region between the external surface and the seal is characterized as a first portion (labelled “1st portion of region” in fig. A above), and an annular clearance (labelled “a.c.2”, in fig. A above, bottom picture) is formed between the closure and the bore along a second portion of the region (labelled “2nd portion of region” in fig. A above), the seal (in asserted annular groove) being disposed between the first portion and the second portion.
In reference to claim 14, Blanco, as modified, teaches the fluid end, in which the closure is pivotal about a contact location, at which the closure contacts the seal, wherein a pivot axis (labelled “p.a.” in fig. A above, bottom picture) of the closure is perpendicular to a longitudinal axis (vertical axis in view of fig. A above) of the bore (the modified closure of Blanco capable of having the claimed feature of pivoting about the claimed location).
In reference to claim 15, Blanco teaches the fluid end in which no seals are formed in the closure (i.e. no seals or seal grooves are formed on the closure).
In reference to claim 16, Blanco teaches the fluid end in which the bore has a constant diameter throughout the region (see 112b above for interpretation).
In reference to claim 17, Blanco teaches the fluid end in which the bore tapers outwardly from an of the region to the external surface (see 112b above for interpretation).
Claims 1, 2 and 4 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Filipow et al. (US 2017/0089470 – herein after Filipow) and evidenced by King, Randall (US 5,362,215 – herein after King).
In reference to claim 1, Filipow teaches a fluid end (10) comprising (see fig. 1): 
a body (12) having an external surface (see fig. B below: labelled “e.s.”); 
a bore (see fig. B below) extending through the body and terminating at an opening (see fig. B below: labelled “O”) formed in the external surface, the bore having a concave surface [see 112b above for interpretation of the phrase “concave surface”; the asserted bore of Blanco has cylindrical wall portions]; 
a plug (see fig. B below) disposed within the bore and having a convex surface [see 112b above for interpretation of the phrase “convex surface”; the asserted plug of Filipow has cylindrical wall portions], the plug defining a center axis (see fig. B below: labelled “c.a.”);
a seal (see fig. B below) within an annular groove formed on the plug; 
in which a region (see fig. B below: shown by rectangular box) is defined by that length of the bore along which the plug and bore are concentric about a center axis (“c.a.” in fig. B below); and 
in which the plug and bore are not in contact for a first portion of the region (see fig. B below), in which the first portion is located entirely between the seal and the external surface (“e.s.”).

    PNG
    media_image3.png
    849
    905
    media_image3.png
    Greyscale

Fig. B: Edited fig. 1 of Filipow to show claim interpretation.
Filipow remains silent on an annular groove formed in the concave surface of the bore; and a seal disposed in the annular groove and abutting the convex surface of the plug.
As evidenced by King, the seal and its groove location are chosen to be on one of the two mating surfaces (see fig. 4A-4B). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate a seal groove with a seal on the bore instead of the closure/plug in the fluid end of Filipow since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality to as to why the seal and its groove needs to be located at a particular location (i.e. on the bore).
In reference to claim 2, Filipow teaches the fluid end in which no portion of the plug (see fig. B above) is threaded.
In reference to claim 4, Filipow, as modified, teaches the fluid end in which the plug and bore are not in contact for a second portion of the region (see fig. B above), in which the second portion is located on an opposite side of the seal from the first portion.
In reference to claim 5, Filipow teaches the fluid end in which the bore has a constant diameter throughout the region (see 112b above for interpretation).
In reference to claim 6, Filipow teaches the fluid end in which the bore is tapered outwardly from the region to the external surface (see 112b above for interpretation).
In reference to claim 7, Filipow teaches the fluid end further comprising a retainer (see fig. B above) in contacting relationship with the plug and disposed partially outside of the region, the retainer configured for connection to the external surface (as seen in fig. B: right end of the retainer connects with the external surface).
In reference to claims 8 and 9, the modified fluid end of Filipow as above does not explicitly teach the claimed method of using the fluid end; however, the modified fluid end of Filipow does teach all the structural limitations as set forth in claim 1. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I).
In reference to claim 10, Filipow teaches a fluid end (10), comprising (see fig. 1): 
a body (12) having an external surface (see fig. B above: labelled “e.s.”); 
a bore (see fig. B above) extending through the body and terminating at an opening (see fig. B above: labelled “O”) formed in the external surface, the bore having a concave surface [see 112b above for interpretation of the phrase “concave surface”; the asserted bore of Blanco has cylindrical wall portions]; 
a closure (see fig. B above) disposed within the bore and having a convex surface [see 112b above for interpretation of the phrase “convex surface”; the asserted plug of Filipow has cylindrical wall portions], the closure defining a center axis (see fig. B above: labelled “c.a.”);
a seal (see fig. B above) disposed in an annular groove formed on the plug, wherein the annular groove has two side walls (two vertical walls) and a base (horizontal wall joining two vetical walls);
in which a region (see fig. B above: shown by rectangular boxe) is defined by that length of the bore along which the closure and bore are concentric about a center axis (146); and
in which an annular clearance (see fig. B above: labelled “a.c.”) is formed between the closure and the bore along a portion of the region (see fig. B above: labelled “1st portion of the region”) between the external surface (“e.s.”) and the seal.
Filipow remains silent on an annular groove formed in the concave surface of the bore; and a seal disposed in the annular groove and abutting the convex surface of the plug.
As evidenced by King, the seal and its groove location are chosen to be on one of the two mating surfaces (see fig. 4A-4B). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate a seal groove with a seal on the bore instead of the closure/plug in the fluid end of Filipow since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality to as to why the seal and its groove needs to be located at a particular location (i.e. on the bore).
In reference to claim 11, Filipow, as modified, teaches the fluid end, in which (see fig. B above) the convex surface of the closure defines a first region (labelled “1st”) and a second region (labelled “2nd”); wherein: 
the first region is surrounded by the annular clearance (“a.c.”); and 
the second region abuts the concave surface and the seal.
In reference to claim 12, Filipow, as modified, teaches the fluid end, in which the annular clearance (labelled “a.c.” in fig. B above) is (partially) in the shape of a hollow cylindrical segment along a portion of the region between the external surface and the seal.
In reference to claim 13, Filipow, as modified, teaches the fluid end, in which the portion of the region between the external surface and the seal is characterized as a first portion (labelled “1st portion of the region” in fig. B above), and an annular clearance (labelled “a.c.2”, in fig. B above) is formed between the closure and the bore along a second portion of the region (labelled “2nd portion of the region” in fig. B above), the seal being disposed between the first portion and the second portion.
In reference to claim 14, Filipow, as modified, teaches the fluid end, in which the closure is pivotal about a contact location, at which the closure contacts the seal, wherein a pivot axis (labelled “p.a.” in fig. B above) of the closure is perpendicular to a longitudinal axis (horizontal axis in view of fig. B above) of the bore (the modified closure of Filipow capable of having the claimed feature of pivoting about the claimed location).
In reference to claim 15, Filipow, as modified, teaches the fluid end in which no seals are formed in the closure (i.e. no seals or seal grooves are formed on the modified closure).
In reference to claim 16, Filipow teaches the fluid end in which the bore has a constant diameter throughout the region (see 112b above for interpretation).
In reference to claim 17, Filipow teaches the fluid end in which the bore tapers outwardly from an of the region to the external surface (see 112b above for interpretation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746